
	

114 HR 4796 IH: Military Parental Leave Modernization Act
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4796
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Ms. Duckworth introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to specify a minimum number of days of parental leave
			 available for a member of the Armed Forces in connection with the birth of
			 a child of the member or in connection with the adoption or foster care of
			 a child by the member.
	
	
 1.Short titleThis Act may be cited as the Military Parental Leave Modernization Act. 2.Parental leave for members of the Armed ForcesSection 701 of title 10, United States Code, is amended—
 (1)by striking subsections (i) and (j); (2)by redesignating subsection (k) as subsection (j); and
 (3)by inserting after subsection (h) the following new subsection (i):  (i)Parental leave (1)A member of the armed forces, regardless of gender or marital status, shall be authorized to take at least 84 days of parental leave to be used in connection with—
 (A)the birth of a child of the member; (B)a qualifying adoption of a child by the member; or
 (C)the placement of a child in foster care with the member. (2)In the case of a dual military family, both members of the armed forces shall be authorized to take parental leave under this subsection. The Secretary concerned shall permit the transfer of such leave between the two members to accommodate individual family circumstances.
 (3)For the purpose of parental leave under this subsection, an adoption of a child by a member of the armed forces is a qualifying child adoption if the member is eligible for reimbursement of qualified adoption expenses for such adoption under section 1052 of this title.
 (4)Parental leave under paragraph (1) is in addition to other leave provided under other provisions of this section or under other legal authority. Nothing in this subsection prevents the Secretary concerned from authorizing convalescent leave for a female member of the armed forces as necessary prior or subsequent to the delivery of her child. Convalescent or other leave taken before childbirth by a pregnant member shall not reduce the number of days of parental leave available to the member under this subsection.
 (5)The Secretary of Defense, and the Secretary of Homeland Security in the case of the Coast Guard when it is not operating as a service in the Navy, shall prescribe regulations to implement this subsection, which shall be uniform for the armed forces..
			
